Title: From Thomas Jefferson to Arthur S. Brockenbrough, 7 June 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: J. to mr Brockenbrough..Monticello
June 7th 25.Dr Emmet can have both the large basement rooms & to be arranged as he pleases for his chemical purposes. in that case we will use one of the upper oval rooms for a Museum. The wells of the staircases are to be secured by a ballustrade, for which, as well as the staircases I send you a very beautiful form of a balluster. it may be weeks yet before I shall be able to visit the University, even in a carriage. I salute you with frdship & respect.